
	

115 SJ 55 IS: To require certifications regarding actions by Saudi Arabia in Yemen, and for other purposes.
U.S. Senate
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		2d Session
		S. J. RES. 55
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2018
			Mr. Young (for himself and Mrs. Shaheen) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To require certifications regarding actions by Saudi Arabia in Yemen, and for other purposes.
	
	
		1.Certifications regarding actions by Saudi Arabia in Yemen
 (a)Initial certificationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification whether the Government of Saudi Arabia is undertaking—
 (1)an urgent and good faith effort to conduct diplomatic negotiations to end the civil war in Yemen; and
 (2)appropriate measures to alleviate the humanitarian crisis in Yemen by increasing access for all Yemenis to food, fuel, and medicine.
 (b)Subsequent certificationsNot later than 180 and 360 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a certification whether the Government of Saudi Arabia is undertaking the efforts described in paragraphs (1) and (2) of subsection (a).
 (c)RestrictionIf the Secretary of State is unable under subsections (a) and (b) to certify that the Government of Saudi Arabia is taking demonstrable action as described in subsection (a), no Federal funds may be obligated or expended for United States air refueling of Saudi-led coalition non-United States aircraft conducting missions in Yemen other than missions related to—
 (1)al Qaeda, al Qaeda in the Arabian Peninsula (AQAP), and the Islamic State in Iraq and Syria (ISIS); (2)Iranian terrorist activities in Yemen;
 (3)countering the transport, assembly, or employment of Iranian ballistic missiles or components in Yemen;
 (4)helping coalition aircraft return safely to base in emergency situations; or (5)force protection of United States aircraft or personnel.
 (d)Form of certificationsThe certifications required under subsections (a) and (b) shall be written, detailed, and submitted in unclassified form.
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.